—Order affirmed without costs. Memorandum: Supreme Court properly dismissed the complaint for lack of personal and subject matter jurisdiction. “[Slervice of process without first * * * filing the initiatory papers is a nullity, the action * * * never having been properly commenced” (Matter of Gershel v Porr, 89 NY2d 327, 330; see, Matter of Fry v Village of Tarry-town, 89 NY2d 714, 719-720).
All concur, Hurlbutt, J., not participating. (Appeal from Order of Supreme Court, Oswego County, Nicholson, J. — Dismiss Pleading.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.